Citation Nr: 1641829	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  05-37 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to herbicide exposure


REPRESENTATION

Appellant represented by: R. Craig Martin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran had active service from February 1951 to January 1972.  He died in November 2004.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO). 

In January 2009, the appellant testified during a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record. 

In a March 2009 decision, the Board denied service connection for the cause of the Veteran's death.  The appellant appealed to the United States Court of Appeals for Veterans Claims (Court).  In an August 2010 order, the Court granted a joint motion and remanded the appeal for further adjudication. 

The Board remanded the claim in January 2011, August 2014, and June 2015 for further development.


FINDINGS OF FACT

1.  The Veteran died in November 2004.  According to the Death Certificate, the cause of his death was generalized carcinomatosis due to metastatic cancer to the liver from an unknown primary site. 

 2.  At the time of his death, the Veteran did not have any service-connected disabilities. 

 3.  The competent evidence does not demonstrate that the Veteran's death was related to either herbicide exposure or any other incident of active service.


CONCLUSION OF LAW
	
The cause of the Veteran's death was not related to an injury or disease incurred in or aggravated by active service, nor is there a basis for a presumption that it was so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In a December 2004 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the appellant of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that she was expected to provide.  

The Board acknowledges that the content of the December 2004 letter did not fully comply with the requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) regarding VA's duty to notify and assist.  However, the Board finds that any error in notice is non-prejudicial.  Although the claimant did not receive notice in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) prior to initial adjudication of the claim (as the initial rating decision occurred prior the Court's ruling in Dingess), it is clear that she was provided with the opportunity to participate in the processing of her claim so as to render any defect in notice non-prejudicial.  For example, the March 2005 rating decision, August 2005 statement of the case, and April 2006, July 2006, December 2006 and August 2008 supplemental statements of the case explained the basis for the RO's action.  They provided her with additional 60-day periods to submit more evidence.  Moreover, the April 2006 supplemental statement of the case explained how VA determines effective dates.  It was followed by a readjudication of the claim in August 2008.  In any event, as the benefit being sought is not being granted in this case, the Board will not reach the issue of effective date discussed by the Court in Dingess, so any notice deficiency in this regard is considered moot.

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the appellant with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The RO sought medical opinions that are fully adequate.  The examiners fully reviewed the file and addressed all relevant issues.  The duties to notify and to assist have been met.  

Cause of Death

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2015). 

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307  so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (b). 

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113 (b); 38 C.F.R. § 3.303 (d). 

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In order for service connection for the cause of a Veteran's death to be granted, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to cause death.  A service-connected disability is one that was incurred in or aggravated by active service, one that may be presumed to have been incurred during such service, or one that was proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.312.  When it is determined that a Veteran's death was service connected, his surviving spouse is generally entitled to dependency and indemnity compensation (DIC).  See 38 U.S.C.A. § 101.

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312 (a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312 (b).  The service-connected disability will be considered a contributory cause of death when it contributed so substantially or materially to death that it combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312 (c)(1).  The debilitating effects of a service-connected disability must have made the decedent materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995). 

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In such a situation, however, it would not generally be reasonable to hold that a service connected disability accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312 (c)(3), (4). 

In certain cases, service connection can be presumed if a Veteran was exposed to an herbicide agent during active service.  Presumptive service connection is warranted for the following disorders: chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma (other than ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  Presumptive service connection for these disorders as a result of Agent Orange exposure is warranted if the requirements of 38 C.F.R. § 3.307 (a)(6) are met.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309 (e).  The governing law provides that a "Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116 (f).

The Secretary, under the authority of the Agent Orange Act of 1991 and based on medical studies, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007). 

When a disease is first diagnosed after service but not within an applicable presumptive period, service connection may nevertheless be established by evidence demonstrating that disease was in fact incurred during service.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  If there is no presumptive service connection available, direct service connection can be established if the record contains competent medical evidence of a current disease process with a relationship to exposure to an herbicide agent while in military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee at 1043-44. 
It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104 (a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519   (1996), citing Gilbert.

Facts and Analysis

In the present case, the appellant asserts that Agent Orange exposure led to the Veteran's death.  Specifically, in her November 2005 VA Form 9, the claimant asserted that the prostate cancer, which metastasized to the liver and ultimately caused the Veteran's death, was due to his service in Vietnam. 

The Veteran died on November [redacted], 2004, and his Death Certificate lists the cause of death as generalized carcinomatosis, with metastatic cancer to the liver from an unknown primary site (VBMS, 11/30/04). 

Thus, the question before the Board is whether the Veteran's generalized carcinomatosis with metastases to the liver was causally related to his military service. 

The Board has first considered whether a grant of presumptive service connection is warranted under 38 C.F.R. § 3.309 (e), for herbicide exposure.  In this regard, there is no dispute as to the Veteran's service in Vietnam during the requisite period set forth under 38 C.F.R. § 3.307 (a)(6).  However, presumptive service connection is only allowed for the diseases listed at 38 C.F.R. § 3.309 (e). 

The Veteran in this case had metastatic cancer of the liver, which is not one of the diseases specified in section 3.309(e), for diseases specific to herbicide-exposed Veterans.  However, the claimant contends that her husband had prostate cancer that metastasized to the liver, and prostate cancer is one of the diseases specified in section 3.309(e).  Thus, she asserts, the Veteran's death was ultimately caused by a disease related to herbicide exposure.  Therefore, the Board will consider whether the Veteran had a diagnosis of prostate cancer. 

The Veteran's service treatment records (STRs) are negative for any manifestation of prostate problems.  Indeed, the Veteran's retirement physical examination report specifically states that the prostate is within normal limits (VBMS, 3/4/05, p. 121).  The STRs also do not reveal any liver problems or diagnoses of any type of cancer. 

Following separation from service in 1972, the Veteran had blood work done at the El Paso VA Medical Center (VAMC) in August 2003 that showed an elevated prostate specific antigen (PSA) level of 5.4 (VBMS, 6/9/05, p. 13).  In November 2003, several months later, the doctor discussed the possibility of prostate cancer with the Veteran and recommended a prostate biopsy.  The doctor did not diagnose prostate cancer at that time, but rather assessed PSA elevation (VBMS, 6/9/05, p. 7). 

A note from the VAMC dated in January 2004 indicates that the Veteran told the doctor he did not wish to have a prostate biopsy, even after the doctor told the Veteran that without it, they would not be able to detect prostate cancer (VBMS, 6/9/05, p. 1).

In October 2004, VAMC records show that the Veteran had a CT scan of the abdomen, which showed extensive liver metastatic disease (VBMS, 12/15/04).  A liver biopsy was performed at the Del Sol Medical Center and the tissue was positive for malignancy and findings compatible with adenocarcinoma (VBMS, 11/4/04, p. 1).  VAMC notes indicate the Veteran was referred to Dr. P. V. for follow-up (VBMS, 3/4/05, p. 6). 

In early November 2004, Dr. P. V. admitted the Veteran to Providence Memorial Hospital.  He was assessed with metastatic cancer to the liver "most likely from colon or stomach."  He recommended a bone scan for metastases, with x-rays where metastases were found (VBMS, 9/9/14, pgs. 7-9).  In another November 2004 record, Dr. P.V. stated that the "cancer is related to service." 

The following day, at Providence Memorial Hospital, a CT of the abdomen revealed diffuse metastatic liver disease with multiple masses in the right and left lobe.  Examination of the prostate revealed extensive calcifications in the central zone with no peripheral masses identified.  A bone scan revealed increased uptake in the superior right scapular area, indicating metastatic disease.  It was recommended that the findings be confirmed by an MRI.  The Veteran passed away shortly after these tests were completed (VBMS, 9/9/14, pgs. 55-59).

Following the Veteran's death, several opinions were rendered as to the primary site of the metastatic liver disease.  Dr. P. V. wrote a letter dated in April 2005 stating that he first saw the Veteran in October 2004 after the Veteran was referred to him by a doctor from the VAMC.  He told the Veteran that expected survival for his type of disease-metastatic cancer to the liver from unknown primary-was less than 6 months.  (VBMS, 8/23/13). 

Next, Dr. P. V. authored a letter in February 2006, in which he opined that, after reviewing the Veteran's records, the Veteran's liver cancer originated either in the prostate gland or the colon, and that he strongly believed this type of cancer was related to Agent Orange exposure.  He stated that while he initially indicated the liver cancer was from an unknown primary, subsequent review of records led him to believe that the tumor started in the prostate gland given the elevated PSA level. However, the doctor followed that opinion by stating the other possibility was that the cancer originated in the colon, since most cancerous lesions of the liver originate in the colon (VBMS, 8/23/13). 

In August 2006, Dr. P. V. wrote that he had intended to have a bone scan done to document the presence of metastatic cancer, but the Veteran passed away before the scan could be done.  Thus, although Dr. P. V. states there is no 100% scientific proof, his clinical suspicion was very strong and that suspicion should be sufficient upon which to grant VA benefits to the Veteran's family (VBMS, 8/23/13).

Finally, in June 2008, Dr. P. V. stated that, based on his clinical observation, the Veteran had prostate cancer which was service-related and which also contributed to his death.  Since the Veteran's PSA was abnormal, it was more likely than not that he had prostate cancer (VBMS, 3/16/12).

The RO obtained a VA opinion in March 2006.  The examiner reviewed the Veteran's claims file, including medical records and radiological and laboratory reports.  He opined that it was less likely than not that the Veteran's prostate glands were the primary site of the cancer with metastasis to the liver and ultimately caused the Veteran's death.  He cited to the November 2004 ultrasound of the prostate that showed calcification but no masses or abnormalities of the prostate.  He opined that the Veteran did not have prostate cancer, but rather, that the elevated PSA was more likely secondary to the prostate calcification and inflammation. Additionally, colonic morphology tissue was found in the liver biopsy, indicating the most likely source of the liver cancer was the colon.  Finally, the examiner stated that prostate cancer typically metastasizes to large bones, and there was no evidence of this in the Veteran's case.  Rather, there was probable metastasis to the scapula, which is a smaller bone.

The RO obtained another VA opinion in October 2011.  The examiner reviewed the Veteran's claims file, including medical records and radiological and laboratory reports.  She also reviewed the statements from Dr. P.V.  She noted that there were many statements by Dr. P.V. that the Veteran's cancer and metastases to liver were secondary to the prostate.  However, she noted that in none of the statements was there conclusive evidence to supports these statements.  Instead, she noted that there were multiple progress notes stating that the Veteran had positive occult blood in feces but never hematuria.  She noted that the biopsy of the liver reported adenocarcinoma that the primary was colonic.  She explained that the occult blood is mostly frequently seen in colonic cancer and hematuria is most frequently seen in prostate cancer. 

The October 2011 VA doctor opined that it was less likely than not that the Veteran's cause of death was the result of prostate cancer.  She noted all the statements and the progress notes and procedures labs that the Veteran had during this time; and found that the Veteran had a liver biopsy that was suggestive of colon cancer metastasis.  She stated that one of the primary organs in which the colon cancer metastases is the liver.  In contrast, in prostate cancer, the primary organ is regional and distant bones (pelvis vertebra long bones).  No comments for bone metastases were mentioned.  

The October 2011 VA doctor rendered an addendum opinion in October 2014.  The examiner once again stated that the Veteran's elevated PSA was more likely secondary to the prostate calcification and inflammation.  She noted that colonic
morphology tissue was found in the liver biopsy.  She stated that prostate cancer typically metastasizes to large bones and there was no evidence of this in the Veteran's case.  Rather, there was probable metastasis to the scapula which is a smaller bone.

With regard to Dr. P.V.'s opinion that the Veteran's cancer was due to Agent Orange exposure, the October 2011 VA examiner noted that the following conditions are presumptively related to exposure to herbicides: chloracne, DM II, Hodgkin's/non-Hodgkin's disease, multiple myeloma, lymphoma, acute and subacute peripheral neuropathy, porphyria, prostate cancer, respiratory cancers (lung, bronchus, larynx or trachea) and soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  She noted that the Veteran was not diagnosed with any of these conditions.  Moreover, she noted that although there was a statement by Dr. P.V. that the Veteran had prostate cancer, the only basis for this diagnosis was an elevated PSA.  The October 2011 VA examiner explained that PSA levels generally increase as men age.  She also noted that the Veteran was 70 years old when he was noted to have elevated PSA of 5.0 (VBMS, 6/9/05, p. 11).  Five months later it was 5.4 ng/ml).  She cited a Journal of Urology study regarding upper limits for PSA for various age groups.  She noted that in November 2003, the Veteran was evaluated by the urologist and the findings on physical examination was more consistent with a benign prostate (Grade 1 enlarged prostate with smooth surface, no tenderness, no nodules and firm consistency).  She also noted that the November 2004 ultrasound of the prostate which showed calcification but no masses or abnormalities of the prostate would favor a benign not a malignant condition. 

In June 2015, the examiner submitted another addendum opinion in which she stated that she acknowledged the medical treatises put forth by the Veteran.  She noted that attachment A is Dr. P.V.'s credentials; attachment B mainly reports on accuracy of cancer death certificates and its effect on cancer on cancer mortality statistics; attachment C merely affirms what conditions were and were not considered presumptive conditions from herbicide exposure; attachment E reports the occurrence of liver cancer- either from Viral infections or Dioxin exposure; and attachment F also reports on liver cancer.  She noted that liver cancer is not one of the presumptive conditions.  With regard to the Veteran's case, he did not have primary liver cancer; he had metastatic (secondary) liver cancer.  She noted that attachment G was a Report to the Secretary of the Dept. of Veterans Affairs on the Association between Adverse Health Effects and Exposure to Agent Orange.  She referred to the list of presumptive conditions.  She had no argument against attachment H insofar as it only reported on approval of soft tissue sarcomas as
presumptive condition from herbicide exposure. 

The October 2011 VA examiner submitted a final addendum in September 2015 in which she once again noted that the Veteran was not diagnosed with prostate cancer when he underwent admission in 2004, when he was found to have liver metastatic lesions.  She pointed out that Dr. P.V.'s own admission and discharge note provided a final diagnosis on Nov [redacted], 2004 of "Generalized carcinomatosis from metastatic cancer to the liver from unknown primary (Possibility of colon cancer as the primary but a colonoscopy was not done)."  She stated that the studies at the time of evaluation are not consistent with a diagnosis of prostate cancer.  She stated that the ultrasound showing extensive calcifications in the central zone with no peripheral masses identified and CT of the pelvis showing prostatic enlargement with calcifications and no pelvic masses or lymphadenopathy would favor a benign not malignant condition in the prostate.  She once again noted that elevated PSA levels are consistent with the Veteran's age at the time and was consistent with a benign prostate. 

The Board notes that the crux of the case is whether or not the Veteran's death was due to prostate cancer, which would be presumed to be service connected, given the Veteran's exposure to herbicides.  The Board further notes that there are various medical opinions addressing this issue.  The VA examiners (March 2006 and October 2011) have rendered opinions (as well as several addendum opinions) that weigh against the claim.  Dr. P.V. has submitted correspondences which weigh in favor of the claim.  

The Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.

There are substantial and significant factors which favor the valuation of the VA medical opinions over the opinions of Dr. P.V. in this case.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

The Board finds that the evidence is in relative equipoise in regards to the first two factors.  All opinions were rendered with a full understanding of the Veteran's factual premises.  Additionally all of the opinions were unequivocal.  

It is the third factor which renders the VA opinions far more probative.  The Board notes that there are some internal inconsistencies in Dr. P.V.'s own opinion.  As the VA examiners noted, when the Veteran died, Dr. P.V. listed the cause of death as generalized carcinomatosis, with metastatic cancer to the liver from "an unknown primary site."  The Board notes that the Veteran had an elevated PSA in August 2003, and that several months later (November 2003), the Veteran's doctor discussed the possibility of prostate cancer with the Veteran and recommended a prostate biopsy. He did not diagnose prostate cancer at that time, but rather assessed PSA elevation.  Consequently, at the time Dr. P.V. completed the death certificate, he was aware that prostate cancer was a possibility; but did not list it on the death certificate.  

Even more telling however, is that in November 2004, when the Veteran was admitted to the Providence Memorial Hospital, he was assessed with metastatic cancer to the liver "most likely from colon or stomach."  In Dr. P.V.'s April 2005 correspondence, he still referred to the Veteran's metastatic cancer to the liver from an "unknown primary" site.   

It was not until February 2006 that Dr. P.V. stated that while he initially indicated the liver cancer was from an unknown primary, subsequent review of records led him to believe that the tumor started in the prostate gland.  His rationale was simply based on the fact that the Veteran had elevated PSA levels.  Within the same correspondence, Dr. P.V. acknowledged that "most cancerous lesions of the liver originate in the colon."  There was no explanation as to why the elevated PSA levels would trump the fact that most cancerous lesions of the liver originate in the colon.  Moreover, there has still been no explanation for this conclusion, despite the fact that the VA examiners have pointed out that elevated PSA levels are common in men the Veteran's age (70).  In subsequent correspondences (August 2006 and June 2008), Dr. P.V. continues to opine that it is more likely than not that the Veteran had prostate cancer, based solely on the elevated PSA levels.  

The VA opinions are far more thorough in their rationales, which are based on several findings (not just one).  First, as Dr. P.V. noted, most cancerous lesions of the liver originate in the colon.  Second, the examiners noted that the November 2004 ultrasound showed calcification, but no masses or abnormalities of the prostate.  Third, they noted that colonic morphology tissue was found in the liver biopsy, indicating the most likely source of the liver cancer was the colon.  Fourth, the examiners pointed out that prostate cancer typically metastasizes to large bones, and there was no evidence of this in the Veteran's case.  Rather, there was probable metastasis to the scapula, which is a smaller bone.  Fifth, they noted that there are multiple progress notes that state that the Veteran had positive occult blood in feces, but never hematuria.  They explained that occult blood is most frequent in colonic cancer and hematuria is most frequent in prostate cancer.  None of these rationales are rebutted in any way by Dr. P.V.

In short, the Board finds that the VA examiners have pointed to five pieces of evidence which all suggest that the Veteran did not have prostate cancer.  None of these pieces of evidence have been refuted in any way.  Meanwhile, the only piece of evidence supporting a conclusion of prostate cancer is elevated PSA.  This piece of evidence has at least been somewhat rebutted by the fact that the Veteran was 70 years old and elevated PSA is common is men of that age.   

For the foregoing reasons, the Board finds the opinions of the VA examiners to be more probative than that of Dr. P.V.  

While the VA opinions went into great detail as to the question of whether the primary cancer was of the liver or of the prostate, and offered less detail as to the more general link between service and the terminal cancer, the Board nevertheless finds them, on whole, adequate in this regard.  In rejecting the proposition that liver cancer was due to herbicide on a nonpresumptive basis the June 2015 VA addendum opinion considered the evidence, including the medical treatises.  Her conclusion was in part based on the exclusion of liver cancer from categorization as a presumptive condition in the medical community; thus, it was reasoned that any connection between liver cancer and herbicide exposure noted in the submitted materials was nevertheless a weak relationship, as opposed to the statistically established relationships between the presumptive disorders and herbicide exposure.  Again, the question is not merely whether there could be a connection, but rather whether such connection is at least as likely as not.  Moreover, it is noted that treatise evidence necessarily does not take into account the specific personal history of the Veteran.  Sacks v. West, 11 Vet.App. 314 (1998).

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for the cause of the Veteran's death must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).





ORDER

The appeal is denied.  




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


